Title: To Benjamin Franklin from ——— St. Germain, [c. June? 1778]
From: St. Germain, —— de
To: Franklin, Benjamin


Monsieur
[c. June, 1778?]
Le Sieur de St. Germain qui a eu l’honneur de se rendre a passy le mois de nouvambre dernier pour reclamer vôtre protection au sujet d’une succession asses considerable qu’un de ses parans luy à laissée á La new York nouvelle anglettere, vous avés eu la bonté de luy dire, que cette ville estoient maintenant au pouvoir des anglais. Il a suivy l’avis que vous luy avés donné de reclamer la protection de Mr. le Marquis de Noailles allors ambassadeur á Londres á qui Il á envoyé un memoire pour le prier de luy obtenir un ordre du ministre d’anglettere pour leur gouverneur á la New York pour forcer le Sieur pintard chargé de sa procuration pour retirer soixante mille Livres qui Etoient au pouvoir de Messrs. Samson pere et fils executeurs testamantaires du parant du suppliant. Soit que Mr. le Marquis en est [ait] fait les diligences auprés du ministre d’anglettere, il n’en á eu aucun succéz, ce qui fait qu’il reclame encore vôtre protection, dans l’espoir ou il est que la new York reviendrá au pouvoir des americains, pour faire obliger le d. Sieur Pintard á luy Payér les dittes soixante mille livres qu’il doit avoir retiré en vertu de sa procuration des dits Sieurs samson pere et fils. Le suppliant forme chaque Jour des voeux pour votre conservation et qu’il plaise au Seigneur diriger vos Justes Entreprises.
DE St. Germain
 
Endorsed: St. Germain about Effects at N York
